For Immediate Release Contact:Willing Biddle, COO or John T. Hayes, CFO Urstadt Biddle Properties Inc. 203 863-8200 Urstadt Biddle Properties Inc. Announces lease extensions with Chrysler Group LLC Greenwich, Connecticut, February 16, 2010Urstadt Biddle Properties Inc. (NYSE: UBP and UBA) announced today that it has signed new lease extensions with Chrysler Group LLC for its two industrial properties located near St. Louis, Missouri and Dallas, Texas.Both properties had been leased to Chrysler Group LLC with lease terms that were set to expire in January 2011 and June 2012, respectively.Both leases were extended to
